— Enough substantial issues, common to both cases, survive the dismissal of the separate defense and counterclaims, to make it desirable that the order of consolidation continue in effect. It does not appear that any substantial right will be violated thereby. Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion denied. It is unanimously ordered that the said appeal [from order denying reargument], having become academic, is dismissed. Present — Peek, P. J., Dore, Cohn, Callahan and Botein, JJ.